 UAW-DAIMLER CHRYSLER NATIONAL TRAINING CENTER
 431
UAW-DaimlerChrysler National Training Center 
and
 Local 512, Office and Professional Employees 
International Union, AFLŒCIO.  
Case 7ŒCAŒ
46187 
March 9, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On December 4, 2003, Admi
nistrative Law Judge Ar-
thur J. Amchan issued the 
attached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel filed an
 answering brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order as modified.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, UAW-

DaimlerChrysler National Training Center, Detroit, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall take the action set forth in the Order as modified.   
1. Substitute the following for paragraph 2(a). 
ﬁ(a) On request, meet and 
bargain collectively and in 
good faith with the Union as the exclusive bargaining 
representative of the unit.  The unit is: 
 All full-time and regular 
part-time maintenance em-
ployees, secretarial employees, clerical employees, 
mailroom employees, and janitorial employees em-
ployed by Respondent at its facility located at 2211 
East Jefferson, Detroit, Michigan, but excluding guards 
and supervisors as defined in the Act.ﬂ 
 2. Insert the following as paragraph 2(d) and reletter 
the subsequence paragraphs. 
ﬁ(d) Within 14 days of this Order, remove from its 
files any reference to the unl
awful, unilateral layoff of 
Glenn ﬁAlexﬂ Winnie and, w
ithin 3 days thereafter, no-
tify him in writing that this has been done and that the 
unlawful layoff will not be used against him in any way.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit or protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT implement changes regarding the wages, 
hours, and other terms and conditions of employment of 
the bargaining unit, including layoffs, without prior no-
tice to the Union and without affording the Union an 

opportunity to bargain with Respondent with respect to 
its conduct and its effects on the bargaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL, on request, meet and bargain collectively and 
in good faith with the Union as the exclusive bargaining 

representative of the unit.  The unit is: 
 All full-time and regular 
part-time maintenance em-
ployees, secretarial employees, clerical employees, 
mailroom employees, and janitorial employees em-

ployed by us at our facility located at 2211 East Jeffer-
son, Detroit, Michigan, but excluding guards and su-
pervisors as defined in the Act.   
WE WILL, within 14 days from the date of the Board™s 
Order, offer Glenn ﬁAlexﬂ Winnie full reinstatement to 

his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-

joyed. 
WE WILL make Glenn ﬁAlexﬂ Winnie whole for any 
loss of earnings and other benefits resulting from his 

unilateral layoff, less any net interim earnings, plus inter-
est. WE WILL, within 14 days of the Board™s Order, remove 
from our files any reference to the unlawful, unilateral 

layoff of Glenn ﬁAlexﬂ Winnie and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the unlawful layoff will not be used against 

him in any way. 
 UAW-D
AIMLER
CHRYSLER 
NATIONAL 
TRAINING CENTER
  Judith A. Schulz, Esq., 
for the General Counsel. 
Jerome Hill, Esq., 
of Detroit, Michigan, for the Respondent. 
341 NLRB No. 51 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 432 
John Strachan, of Lansing, Michigan, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case was tried in Detroit, Michigan, on October 1, 2003.  The charge 
was filed on April 30 and the complaint was issued on June 30, 
2003. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, UAW-DaimlerChrysler National Training Cen-
ter (NTC), is a corporation operated jointly by the United Auto 
Workers International Union (UAW) and the DaimlerChrysler 
Corporation.  Jim Davis, representing the UAW, and Frank 
Slaughter, representing DaimlerChr
ysler, are codirectors of the 
NTC.  Respondent provides edu
cation and training for Daim-lerChrysler employees who are represented by the UAW at its 
facility in Detroit,
 Michigan.  Respondent annually derives 
revenues in excess of $500,000. 
 NTC receives revenues in 
excess of $50,000 from the performance of services for em-

ployees located outside the State of Michigan.  NTC admits and 
I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the 
Union, Local 512, Office and 
Professional Employees Interna-
tional Union, is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 The General Counsel alleges th
at Respondent NTC violated 
Section 8(a)(5) and (1) of the Act in permanently laying off 
Glenn ﬁAlexﬂ Winnie on April 11
, 2003, without prior notice to 
the Union and without affording the Union an opportunity to 

bargain with Respondent regarding the layoff and its effects on 
the bargaining unit. 
The Union has represented certain employees at the NTC 
since 1994.  These employees were
 in a bargaining unit consist-
ing of all regular full-time secretarial, clerical, mailroom, and 

janitorial employees.  NTC and the Union entered into a collec-
tive-bargaining agreement in 
2001 covering these employees 
that expires in November 2004.  After this agreement was 

signed, the Board conducted a representation election and, on 
December 13, 2001, certified that the Union could bargain for 
NTC™s maintenance employees as part of the existing collec-
tive-bargaining unit.  As of the date of certification there were 
three maintenance employees in the unit. 
In March 2002, Dave Smith, the maintenance supervisor, ap-
proached Glenn ﬁAlexﬂ Winnie, the maintenance employee 

with the least seniority.  Smith told Winnie that he learned that 
Winnie and the other two maintenance employees could not 
work on the building™s heating and cooling units without a 

license, as they had been doing for several years.  Prior to 
March 2002, Smith and Winnie had apparently been under the 
impression that the NTC mainte
nance employees could perform 
such work under Smith™s license.  After this conversation, the 
work Winnie and other maintena
nce employees performed was 
restricted to such tasks as pa
inting, maintenance work on desks 
and carpets, minor plumbing, and changing light bulbs. 
The first bargaining session regarding a contract for the 
maintenance employees occurred on July 30, 2002.  The union 

negotiating team consisted of Jo
hn Strachan, the Union™s presi-
dent and executive director; Anthony Martinez, a clerical em-
ployee who is the chief union steward and Alex Winnie.  At 

this meeting a joint-employer/union committee was formed to 
research the license issue.  In October 2002, the committee met 
with city of Detroit inspectors and on the basis of that meeting 
concluded that an employee was required to have a license to 
perform the heating and cooling work.  On November 21, 2002, 
John Strachan sent a letter to Respondent™s negotiators, Gil 
Wojcik and Lisa Reinhardt-Kosal.  In this letter Strachan pro-

posed that the three maintenance employees be included in the 
collective-bargaining agreement covering the rest of the em-
ployees represented by the Union at NTC. 
The second negotiating session did not occur until February 
18, 2003.  During this meeting, Gil Wojcik, one of Respon-
dent™s negotiators, stated that DaimlerChrysler was losing 

money and was laying off employees
.  He then said that Re-
spondent was either considering or had considered layoffs.  He 

made no specific comments rega
rding which employees might 
be laid off.  After that meeting, the Union again proposed that 

maintenance employees be covered by the existing collective-
bargaining agreement.  That c
ontract contains the following 
provision:  The Center and the Union each agree only to require collec-

tive bargaining with respect to any subject matter specifically 
required to be bargained by the terms of this Agreement, all 
other matters not addressed specifically in this Agreement are 
reserved to the Center™s right to manage and operate as refer-
enced in article 1, section 4. 
 In article 1, section 4, of the collective-bargaining agree-
ment, NTC retains the right to la
y off employees.  Article 9 of 
the contract provides that the pr
inciple of seniority will govern 
layoffs. 
On March 28, 2003, Respondent™s human resources man-ager, Ray Britnell, informed Alex
 Winnie verbally and in writ-
ing that, ﬁYou will be placed on layoff status effective at the 
end of your regular shift on April 11, 2003.ﬂ  Britnell also in-
formed the Union™s chief steward, Anthony Martinez, of the 
layoff on March 28.  Martinez did not ask Britnell for the op-
portunity to bargain about the layo
ff or its effects.  However, he immediately called Union President John Strachan. 
Strachan called Jim Davis, the UAW codirector of the NTC.  
Strachan™s uncontradicted account of the conversation is as 

follows:   I told Jimmie that I had just found out that they were 
laying him [Winnie] off, and I said, Jimmie you can™t do 

that, and he said, yes, I can, 
I™ve checked with our counsel 
and I™ve been told that we can do that.  I said Jimmie, 

you™re going to end up paying this man to sit home, and he 
said, well, he™d rather do that than pay him to change light 
   UAW-DAIMLER CHRYSLER NATIONAL TRAINING CENTER
 433
bulbs.  So I said, Jim, you know, he can do more work 
than that, and he said, look it™s a done deal, there™s nothing 
to talk about, I can™t help you,
 and with that, I knew that, if 
Jimmie wasn™t going to help me
, I wasn™t going to get any 
help from the employer.  [Tr. 27.] 
 Davis is not a member of the NTC team negotiating with the 
Union.1  However, given Strachan™s
 uncontradicted account of 
this conversation, I find that 
Strachan would reasonably believe 
that Davis was reflecting Responde
nt™s position and that he was 
speaking and acting for management.  Thus, I conclude that 

Davis, when speaking with Strachan, was NTC™s agent.  
Com-munity Cash Stores, 
238 NLRB 265 (1978).
2Neither Strachan nor anyone else from the Union discussed 
Winnie™s layoff with Frank Slaughter, the other codirector, any 
members of the NTC contract ne
gotiations team, or other repre-
sentatives of Respondent betwee
n March 28 and April 11.  The 
Union also did not raise the Winnie layoff at the third bargain-
ing session on April 28.  Two days
 later, however, it filed an 
unfair labor practice charge alle
ging that the layoff was illegal 
due to its unilateral nature and because Winnie was laid off in 
retaliation for his union activities.  The complaint was issued 
only on the basis of Respondent™s alleged failure to give the 
Union an opportunity to bargain over the layoff.  As of the date 
of the instant hearing, October 1, 2003, the parties had yet to 
reach agreement on a collective-bargaining agreement covering 
the maintenance employees. 
Analysis 
Respondent™s decision to lay 
off Alex Winnie for economic 
reasons is a mandatory subject 
of bargaining.  Consequently, 
NTC was required to provide notice to the Union and an oppor-

tunity to bargain concerning th
e decision to lay off this em-
ployee and the effects of that decision.  
Holmes & Narver, 
309 NLRB 146 (1992). 
Respondent argues that it provi
ded sufficient notice to the 
Union and an opportunity to bargain.  However, NTC submits 

that the Union waived its right to bargain over the layoff.  For 
the following reasons, I find that the Union did not waive its 
bargaining rights. 
To be effective, a waiver of statutory bargaining rights must 
be clear and unmistakable.  Waiver can occur in any of three 
ways; by express provision in a collective-bargaining agree-
ment, by the conduct of the parties (including past practices, 
bargaining history, and action or inaction), or by a combination 
of the two.  In a case where the parties have not yet concluded 
their first collective-bargaining agreement, the Board decides 
the waiver issue solely on the evidence of the parties™ conduct.  
American Diamond Tool, 
306 NLRB 570 (1992). 
An employer cannot implement a 
change and then claim that 
a union waived its right to bargain by failing to do so retroac-
tively.  
Intersystems Design Corp., 
278 NLRB 759 (1986).  ﬁTo 
be timely, the notice must be gi
ven sufficiently in advance of 
actual implementation of the change to allow a reasonable op-
                                                          
 1 Employer representatives at th
e February 18, 2003 bargaining ses-
sion were Gil Wojcik, Lisa Reinhardt-Kosal, Human Resources Man-
ager Ray Britnell, Attorney Jerome Hill, and James Palmer. 
2 Davis did not testify in this proceeding. 
portunity to bargain.ﬂ  
Ciba-Geigy Pharmaceuticals Division, 
264 NLRB 1013, 1017 (1982).  Respondent gave the Union 2 
weeks™ notice before implementing the layoff of Winnie. As 
did the Board in Gibbs & Cox, Inc., 
292 NLRB 757 (1989), I find that this was sufficient to allow the union a reasonable 

opportunity to request bargaining.   
Union President Strachan concedes that he did not request the opportunity to bargain about the layoff when he talked to 
Codirector Jim Davis. 
 He also concedes that he didn™t request 
bargaining over the Winnie layo
ff from any other management 
representative. However, I conclude that Strachan did not 
waive the Union™s bargaining rights due to the nature of his 
conversation with Davis. Fait Accompli 
The General Counsel argues th
at Respondent, by Jim Davis, 
presented the Union with a fait accompli on March 28, and 
therefore the Union™s failure to request bargaining afterwards 
does not constitute a waiver of its bargaining rights.  The issues 
of ﬁfait accompli,ﬂ ﬁrequest to bargain,ﬂ and ﬁwaiverﬂ are re-
lated in the sense that a finding of fait accompli will prevent a 
finding that a failure to request bargaining is a waiver.  
Pontiac 
Osteopathic Hospital, 336 NLRB 1021, 1023Œ1024 (2001).   
The fact that 2 weeks passed between the time that the Union 
learned of the layoff and the effective date of the layoff is not 
necessarily dispositive as to whether the Union™s failure to 
request bargaining waived its statutory rights to do so.  The 
announcement of a unilateral cha
nge may constitute a fait ac-
compli
 that will not extinguish a union™s bargaining rights even 
when the change is to be effectuated several weeks in the fu-
ture.  An employer must at le
ast inform the union of its pro-posed actions under circumstances
 that afford a reasonable 
opportunity for counterarguments or proposals.  See
 Pontiac Osteopathic Hospital, supra. The critical matter in this case is Union President Strachan™s 
conversation with Respondent™s c
odirector, Jim Davis.  Davis 
informed Strachan that he knew
 about the layoff and implied 
that he had a role in this decision by telling Strachan that he had 

checked with Respondent™s counsel as to the legality of the 
layoff.  Davis then told Strachan that the layoff was a ﬁdone 
deal,ﬂ that there was nothing to talk about and that Davis 
couldn™t help Strachan regarding the layoff.   
In this context, it was reasonable for Strachan to conclude 
that if UAW Codirector Davis regarded the layoff as a done 
deal that there was no point in requesting bargaining from 
Slaughter, the DaimlerChrysler 
codirector, or management 
officials subordinate to Davis.  
I therefore find that Strachan™s 
failure to request bargaining was excusable and was not tanta-
mount to a license for Respondent to make the unilateral 
change.  Pontiac Osteopathic Hospital, 
supra at 1024 fn. 2 (Former Chairman Hurtgen™s view). 
The instant matter is distinguish
able from the cases relied on 
by Respondent: 
America Diamond Tool, 
supra, and Hartmann 
Luggage Co., 173 NLRB 1254, 1255 (1968).  In both of these 
cases, the Board found that the union had waived its bargaining 
rights.  It did so in part because in contract negotiations the 
unions had proposed giving management the right to effect 
layoffs without their consent.  However, in neither of these 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 434 
cases did the Union take the affirmative step, after making such 
proposals, to protest the employ
er™s unilateral layoff.  I con-
clude that Strachan™s telephone 
call to Davis, protesting Win-nie™s layoff, preserved the Union™s bargaining rights.   
In the absence of the Union™s negotiating position at the Feb-
ruary bargaining session, Jim Davi
s would clearly be deemed to 
have presented Strachan with a fait accompli regarding the 

layoff.  I conclude that no cont
rary result should be reached due 
to the Union™s collective-bargaining proposals, which were 

never accepted by Respondent. 
Since Respondent, by Jim Davis, presented the Union with a 
fait accompli, the Union did not 
waive its statutory bargaining 
rights.  Thus, Respondent violated
 Section 8(a)(5) in laying off 

Glenn ﬁAlexﬂ Winnie on April 11,
 2003, without affording the 
Union an opportunity to bargain over this personnel action. 
CONCLUSION OF LAW Respondent violated Section 8(
a)(5) and (1) by permanently 
laying off Glenn ﬁAlexﬂ Winnie on April 11, 2003. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having unlawfully laid off an employee, 
must offer him reinstatement and make him whole for any loss 

of earnings and other benefits, computed on a quarterly basis 
from date of discharge to date of
 proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, UAW-DaimlerChrysler National Training 
Center, Detroit, Michigan, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
(a) Implementing changes regarding the wages, hours, and 
other terms and conditions of employment of the bargaining 
unit, including layoffs, without prior notice to the Union and 

without affording the Union an opportunity to bargain with 
Respondent with respect to its conduct and its effects on the 
bargaining unit. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
                                                          
                                                           
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, meet and barg
ain collectively and in good 
faith with the Union as the excl
usive bargaining representative 
of the unit. (b) Within 14 days from the date of this Order, offer Glenn 
ﬁAlexﬂ Winnie full reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-

leges previously enjoyed. 
(c) Make Glenn ﬁAlexﬂ Winnie whole for any loss of earn-
ings and other benefits suffered 
as a result of the unlawful uni-lateral layoff in the manner set forth in the remedy section of 

the decision. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Detroit, Michigan, copies of the attached notice marked 

ﬁAppendix.ﬂ4 Copies of the notice, on forms provided by the 
Regional Director for Region 7 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-

ployees and former employees em
ployed by the Respondent at 
any time since March 28, 2003. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   